DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-178777, filed on 09/25/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (JP 2016-086044 A, supplied with IDS).
Considering claim 1, Ishihara discloses a method of manufacturing a semiconductor device [0016], the method comprising: 	forming a photoresist defining an opening on an upper surface of a semiconductor wafer [0019]; and 	forming an electrode in the opening using a plating technique, wherein: 	the step of forming the electrode comprises: 		forming a first plated layer (9a) at a first current density such that the first plated layer 

Considering claim 3, Ishihara discloses the first plated layer and the second plated layer comprise copper [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al., as applied to claims 1 and 3 above, and further in view of Kojima et al. (JP 2014-157906 A, supplied with IDS).
Considering claim 2, Ishihara does not disclose the photoresist has a thickness of 50 µm to 70 µm, and a maximum width of the opening in a plan view is 100 µm or less.
Kojima discloses applying a photoresist to a thickness of for example 40 µm to 80 µm [0018], and a diameter of an opening for example 25 to 35 µm [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the photoresist and the width of an opening within the instantly claimed ranges, because a specific value of the thickness of the photoresist and the maximum width of the opening of the photoresist should be appropriately optimized by a person skilled in the art according to various conditions including the size and shape of the bump to be sought. For example Kojima discloses applying a photoresist to a thickness of for example 40 µm to 80 µm [0018], and a diameter of an opening for example 25 to 35 µm [0020].

Considering claim 4, Ishihara discloses the first plated layer and the second plated layer comprise copper [0019].

Claims 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al., as applied to claims 1 and 3 above, and further in view of Okaji (US 2010/0330796 A1, supplied with IDS).
Considering claims 5 and 7, Ishihara teaches that the first plating step is set to a condition in which the current density is lower than the condition of the normal electrolytic plating step, for example 0.135 A/dm2 (135 mA/ 10000 mm2 = 0.0125 mA/mm2) [0020] and in the second plating step, a thick plating layer such as the bump electrode is formed, it is preferable to select a condition having a faster growth rate, for example the second current density of 0.27 A/dm2 [0022].
2 to 0.7 mA/mm2 and the second current density is in a range of 0.8 mA/mm2 to 2.0 mA/mm2.
Okaji discloses using two types of current densities for the formation of the Au bumps, two types of current density, i.e., 1.0 A/dm2 or below and 1.5 A/dm2 or above [0047].   In the case of the Cu plating, a normal current density for electrolytic plating is 0.5 to 5.0 A/dm2, and thus a manufacturing method of performing electrolytic plating with a high current density of 7.0 A/dm2 (0.7 mA/mm2) to 10.0 A/dm2 (1 mA/mm2) [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the specific value of current density at the time of plating by a person skilled in the art according to the particular plating needs, such as metal plated, plating time and quality of the plated bump. Ishihara discloses exemplary current densities for unspecified metal, and Okaji teaches the current density for first plating layer to be slow in order to keep bump variation low [0041] and the second plating current density to be above the normal plating current density, which for copper is 0.5 to 5.0 A/dm2 or is 0.05 to 0.5 mA/mm2, in order to form a softer metal to shorten plating time and grinding time [0046]. Therefore, it would be a routine to one of ordinary skill in the art to optimize the first and the second current densities and it would be highly likely to arrive at the claimed current densities, as the claimed first current density range overlaps the normal plating current density for copper (0.05 to 0.5 mA/mm2) and the claimed second current density range overlaps the proposed Okaji current density 7.0 A/dm2 (0.7 mA/mm2) to 10.0 A/dm2 (1 mA/mm2) [0048].

Considering claims 8 and 10, regarding the relative thickness of a first film thickness and a second film thickness, a person skilled in the art could have appropriately optimized or set in accordance with the individual circumstances, and it is merely a technical design matter to make the second film .

 Claims 6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. and Kojima et al., as applied to claim 2 above, and further in view of Okaji (US 2010/0330796 A1, supplied with IDS).
Considering claim 6, Ishihara teaches that the first plating step is set to a condition in which the current density is lower than the condition of the normal electrolytic plating step, for example 0.135 A/dm2 (135 mA/ 10000 mm2 = 0.0125 mA/mm2) [0020] and in the second plating step, a thick plating layer such as the bump electrode is formed, it is preferable to select a condition having a faster growth rate, for example the second current density of 0.27 A/dm2 [0022].
Ishihara does not disclose the first current density is in the range of from 0.1 mA/mm2 to 0.7 mA/mm2 and the second current density is in a range of 0.8 mA/mm2 to 2.0 mA/mm2.
Okaji discloses using two types of current densities for the formation of the Au bumps, two types of current density, i.e., 1.0 A/dm2 or below and 1.5 A/dm2 or above [0047].   In the case of the Cu plating, a normal current density for electrolytic plating is 0.5 to 5.0 A/dm2, and thus a manufacturing method of performing electrolytic plating with a high current density of 7.0 A/dm2 (0.7 mA/mm2) to 10.0 A/dm2 (1 mA/mm2) [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the specific value of current density at the time of plating by a person skilled in the art according to the particular plating needs, such as metal plated, plating time and quality of the plated bump. Ishihara discloses exemplary current densities for unspecified metal, and Okaji teaches the current density for first plating layer to be slow in order to keep bump variation low [0041] and the second plating current density to be above the normal plating current density, which 2 or is 0.05 to 0.5 mA/mm2. Therefore, it would be a routine to one of ordinary skill in the art to optimize the first and the second current densities and it would be highly likely to arrive at the claimed current densities, as the claimed first current density range overlaps the normal plating current density for copper (0.05 to 0.5 mA/mm2) and the claimed second current density range overlaps the proposed Okaji current density 7.0 A/dm2 (0.7 mA/mm2) to 10.0 A/dm2 (1 mA/mm2) [0048].

Considering claims 9 and 11, regarding the relative thickness of a first film thickness and a second film thickness, a person skilled in the art could have appropriately optimized or set in accordance with the individual circumstances, and it is merely a technical design matter to make the second film thickness to be about 3 to 5 times larger than that of the first film thickness. Therefore the claimed invention could have been easily conceived by a person skilled in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WOJCIECH HASKE/               Examiner, Art Unit 1794